Citation Nr: 0945496	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  99-07 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to April 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The case later came under the 
jurisdiction of the RO in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A hearing was conducted before a Veterans Law Judge in 
February 2004.  Unfortunately, that judge subsequently 
retired.  In addition, only a partial transcript of that 
hearing is of record, apparently due to the first of two 
tapes being lost or damaged.  The Veteran requested a new 
hearing in correspondence dated in January 2005.  The Board 
remanded the case to afford the Veteran a hearing in August 
2009.  On October 14, 2009, the RO issued a letter to the 
Veteran addressed to his last known address in Memphis, 
Tennessee, notifying him that a hearing was scheduled at the 
Nashville RO for November 2, 2009.  Subsequently, however, 
that letter was returned, with a notification that it could 
not be delivered or forwarded.  

On October 20, 2009, RO personnel determined through the use 
of a computerized database that the Veteran had a new address 
in California.  A note from a member of the RO staff 
indicates that the appeal needed to be transferred to the 
appropriate RO in California.  For unknown reasons, the file 
was not transferred to the RO in California.  Instead, on 
October 28, 2009, the Nashville RO issued a letter to the 
Veteran addressed to his new California residence notifying 
him that a hearing was scheduled for November 2, 2009.  The 
Veteran apparently did not appear for that hearing, and the 
case was returned to the Board.

The Board finds that the Veteran was not afforded an adequate 
opportunity to appeal for a hearing.  First, the Board notes 
that in light of the fact that the hearing notice letter was 
mailed to the Veteran only a few days before the scheduled 
hearing, he was not afforded sufficient time to appear, 
particularly in light of the fact that appearing at the RO in 
Nashville would have required a cross country trip.  In 
addition, it appears that scheduling the hearing in Nashville 
was not appropriate, given that the Veteran now resides in 
California.  For this reason, the Board concludes that 
another hearing must be scheduled.  

A hearing before a traveling Veterans Law Judge or via 
videoconference must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 
20.700, 20.704).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should transfer jurisdiction 
of this case to the appropriate RO in 
California (assuming no notification is 
received that he has left that area).  

2.  The RO then having jurisdiction 
should add the Veteran's name to the 
schedule of hearings to be conducted at 
the RO before a Member of the Board, and 
notify him of the scheduled hearing at 
the latest address of record.  A copy of 
the notice provided to the Veteran of the 
scheduled hearing should be placed in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


